                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 MATTHEW BROOKS,

                         Plaintiff,

                    v.                        CAUSE NO.: 3:19-CV-760-RLM-MGG

 OFFICER R. FARLIE,

                         Defendant.

                                 OPINION AND ORDER

      Matthew Brooks, a prisoner without a lawyer, is proceeding in this case on one

claim “against Officer R. Farlie in his individual capacity for compensatory damages

for subjecting him to excessive force on June 5, 2019, in violation of the Eighth

Amendment[.]” ECF 37 at 6. Officer Farlie moved for summary judgment, arguing

that Mr. Brooks hadn’t exhausted his administrative remedies before filing suit. ECF

44. Mr. Brooks filed a response and Officer Farlie filed a reply. ECF 51 and 52.

      Prisoners are prohibited from bringing an action in federal court with respect

to prison conditions “until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). “[A] suit filed by a prisoner before administrative

remedies have been exhausted must be dismissed; the district court lacks discretion

to resolve the claim on the merits, even if the prisoner exhausts intra-prison remedies

before judgment.” Perez v. Wisconsin Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999)

(emphasis added). “Failure to exhaust is an affirmative defense that a defendant has

the burden of proving.” King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015).
      The court of appeals has taken a “strict compliance approach to exhaustion.”

Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006). “[U]nless the prisoner completes

the administrative process by following the rules the state has established for that

process, exhaustion has not occurred.” Pozo v. McCaughtry, 286 F.3d 1022, 1023 (7th

Cir. 2002). Inmates are only required to exhaust administrative remedies that are

available, however. Woodford v. Ngo, 548 U.S. 81, 102 (2006). A remedy’s availability

isn’t a matter of what appears on paper but rather whether the process was in

actuality available for the prisoner to pursue. Kaba v. Stepp, 458 F.3d 678, 684 (7th

Cir. 2006). Administrative remedies are not considered available when prison staff

hinder an inmate’s ability to use the administrative process. Id. “Prison officials may

not take unfair advantage of the exhaustion requirement . . . and a remedy becomes

‘unavailable’ if prison employees do not respond to a properly filed grievance or

otherwise use affirmative misconduct to prevent a prisoner from exhausting.” Dole v.

Chandler, 438 F.3d at 809.

      In a declaration, Indiana State Prison Grievance Specialist Joshua Wallen

says that a grievance process was available to Mr. Brooks at the time of the incident

alleged in his complaint. ECF 45-1 at 2. This policy sets forth a four-step grievance

process. Id. at 3. First, an inmate is encouraged to resolve his complaint informally

by contacting an appropriate staff member. Id. Second, if the inmate can’t resolve the

complaint informally, he may file a formal grievance within ten business days from

the date of the incident giving rise to the complaint. Id. Third, if an inmate is

dissatisfied with the Grievance Specialist’s determination on a formal grievance, he




                                          2
may file an appeal with the warden or his designee. Id. Fourth, if an inmate is

dissatisfied with the warden’s determination, he may file an appeal with the

department grievance manager. Id. An offender must timely complete each step of

the process to successfully exhaust the grievance process. Id.

      The grievance process provides that within ten days of receipt of the offender’s

grievance, the facility staff shall investigate the grievance, prepare a written

response summarizing the findings and the decision, and forward the written

response to the Grievance Specialist. ECF 45-2 at 11. If an offender receives no

grievance response within 20 business days of being investigated by the Grievance

Specialist, the offender may appeal as though the grievance had been denied. Id.

      According to the grievance records, Mr. Brooks submitted Grievance No.

107910 on June 20, 2019, complaining of the incident alleged in his complaint. ECF

45-3 at 2. Mr. Brooks requested as relief that he be allowed to press charges and that

Officer Farlie be fired. Id. The prison denied the grievance on July 22, 2019,

responding that: (1) Officer Farlie never received an informal grievance from Mr.

Brooks; (2) Officer Farlie’s report indicated he used reasonable force against Mr.

Brooks and Mr. Brooks was responsible for his injuries; (3) Internal Investigations

was currently investigating the incident; and (4) “[p]er policy 00-02-301, you cannot

grieve for staff discipline.” Id. The grievance records indicate Mr. Brooks never

appealed the denial of Grievance 107910. Id.




                                          3
      Mr. Brooks concedes he didn’t appeal the prison’s denial of Grievance 107910.

ECF 51-1. The court accepts that as undisputed. Instead, Mr. Brooks argues the

grievance process was effectively unavailable to him for a variety of reasons.

      First, Mr. Brooks argues the grievance process was unavailable because he

never received a response to Grievance 107910 and so couldn’t file an appeal. Id. at

5-8. Assuming Mr. Brooks never received any response to Grievance 107910, the

grievance process directs offenders to treat a non-response as a denial after twenty

business days, so Mr. Brooks was free to appeal the denial of his grievance at that

time. See ECF 45-2 at 11. Second, Mr. Brooks argues he successfully submitted an

informal grievance before submitting Grievance 107910, but this does nothing to

remedy his failure to appeal the denial of Grievance 107910. ECF 51-1 at 4-5. Third,

Mr. Brooks asserts the grievance process was unavailable due to “the intimidation

and retaliation of Officer Farlie,” but there is no evidence Officer Farlie denied Mr.

Brooks access to the grievance process. Id. at 7-8. Lastly, Mr. Brooks argues the

grievance process was unavailable because the prison’s response to Grievance 107910

stated “you cannot grieve for staff discipline,” suggesting he no longer could proceed

with the grievance process. Id. This allegation is inconsistent with Mr. Brooks’

assertion that he never received any response to Grievance 107910 and, regardless,

doesn’t excuse Mr. Brooks’ failure to file an appeal. Moreover, the prison rejected

Grievance 107910 for several reasons, only one of which related to the invalid relief

requested. See Dole v. Chandler, 438 F.3d 804, 808-809 (7th Cir. 2006) (holding that

“[e]xhaustion is necessary even if the prisoner is requesting relief that the relevant




                                          4
administrative review board has no power to grant, such as monetary damages, or if

the prisoner believes that exhaustion is futile. The sole objective of [42 U.S.C.] §

1997e(a) is to permit the prison's administrative process to run its course before

litigation begins”) (citations and quotation marks omitted).

      In sum, the undisputed facts show Mr. Brooks didn’t comply with the

requirements of the grievance process because he didn’t appeal the denial of

Grievance 107910 and didn’t present evidence of any valid excuse for his failure to

appeal. Mr. Brooks did not exhaust his available administrative remedies with

respect to his claim. See Pozo v. McCaughtry, 286 F.3d at 1023. Summary judgment

must be granted.

      For these reasons, the court:

      (1) GRANTS the motion for summary judgment (ECF 44);

      (2) DISMISSES this case; and

      (3) DIRECTS the clerk to enter judgment and to close this case.

      SO ORDERED on June 24, 2021

                                              s/ Robert L. Miller, Jr.
                                              JUDGE
                                              UNITED STATES DISTRICT COURT




                                          5
